Citation Nr: 9927173	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-10 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to a disability rating in excess of 70 percent 
for posttraumatic stress disorder, PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from March 1969 to March 
1971.  The veteran was awarded the Combat Infantry Badge.  
The veteran's military occupational specialty was light 
weapons infantryman.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In an August 1998 statement, the veteran requested a hearing 
before a member of the Board.  An August 1998 deferred rating 
decision reflects that the veteran had had hearings with both 
hearing officers assigned to the office and that he could not 
have another with a hearing officer.  In September 1998, the 
RO informed the veteran of this fact.  He was given the 
opportunity for a travel Board hearing or forego an 
additional hearing and have his case certified to the Board 
based on the evidence of record.  In September 1998, the 
veteran withdrew his request for a travel Board hearing.  

In February 1999, the veteran submitted evidence after the 
claims on appeal had been certified to the Board.  He 
attached a statement waiving consideration by the agency of 
original jurisdiction in favor of direct consideration by the 
Board.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO.  

2. Competent medical evidence fails to establish that the 
current hearing loss is related to his military service.

3. Competent medical evidence supports a finding that the 
veteran is demonstrably unable to obtain or retain 
employment.


CONCLUSIONS OF LAW

1. The veteran's claim for service connection for hearing 
loss is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2. The criteria for a 100 percent schedular evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.1, 4.3, 4.129, 4.131, 4.132, 
Diagnostic Code (DC) 9411 (as in effect prior to November 
7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for hearing loss

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well-grounded, the credibility of the evidence in support of 
the claim must be presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some in-service event to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d at 
392; see Caluza, 7 Vet. App. at 507 (holding that § 1154(b) 
relaxes the evidentiary standards as to the service 
incurrence requirement to ground a claim); accord Russo v. 
Brown, 9 Vet. App. 46, 50 (1996).  "Section 1154(b) provides 
a factual basis upon which a determination can be made that a 
particular . . . injury was incurred . . . in service but not 
a basis to link etiologically the [injury] in service to the 
current condition."  Cohen v. Brown, 10 Vet. App. 128, 137-
38 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Caluza, supra).  Therefore, a combat veteran "must 
still submit sufficient evidence of a causal nexus between 
that in-service event and his or her current disability in 
order to establish a well-grounded claim as required by 
Caluza."  See Arms v. West, 12 Vet. App. 188, 194 (1999) 
(quoting Wade v. West, 11 Vet. App. 302, 305 (1998)). 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The DD Form 214 reflects that the veteran's military 
occupational specialty was light weapons infantryman.  The 
separation examination dated in March 1971 reflects that the 
ears generally were evaluated as normal.  The audiometer 
examination reflects no greater than 5 decibels for the right 
ear at 500, 1000, 2000, and 4000 hertz, and 0 decibels for 
the left ear at 500, 1000, 2000, and 4000 hertz.  The veteran 
attested above his signature that he was in good health.  The 
service medical records are silent as to any complaints 
regarding a hearing difficulty.  

VA medical records dated in May 1996 reflect complaints of 
tinnitus for 10-15 years and that right ear hearing loss was 
greater than the left.  The impression included probable 
Meniere's disease because of the predominantly high frequency 
hearing loss and asymmetry.  The May 1996 audiological record 
reflects constant tinnitus in both ears, decreased hearing in 
the right ear, and occasional pain in the right ear.  The 
veteran denied vertigo and admitted noise exposure.  The 
impression was mild to severe sensorineural hearing loss in 
the left ear.  There was mild to profound hearing loss in the 
right ear.  Word recognition ability was good in the left ear 
and poor in the right ear.  The tympanograms were within 
normal limits for both ears.  Entries dated in June and July 
1996 reflect Meniere's disease, hearing aids for both ears, 
and that the right ear hearing is better than the left ear.  

The December 1996 audiological record reflects that the 
veteran reported no change from the previous audiogram.  
There was tinnitus and no otalgia or otorrhea.  The 
impressions included mild to moderate sensorineural hearing 
loss in the left ear and mild to severe sensorineural hearing 
loss in the right ear, and both ears unchanged from 
audiological record of May 1996.  An associated ENT note 
dated in December 1996 reflects that the Magnetic Resonance 
Imaging of June 1996 was negative for acoustic neuroma, that 
the veteran was last seen for his ears in May 1996, and that 
his hearing was unchanged.  

Testimony from the June 1997 personal hearing reflects that 
the veteran saw combat, that he did not have time to put his 
earplugs in, that he could not hear after an ammunition dump 
exploded near his bunker, and that he noticed constant 
ringing in his ears which continues.  He reported that firing 
a 50-caliber machine gun all the time or an M60 machine gun 
or 105 recoilless rifle may have caused his hearing loss or 
damage to his hearing.  His ears do not hurt.  For thirty 
years, he has learned to watch lips and body inflection.  He 
first noticed he had hearing loss probably when he got 
married in 1974 because his wife was always saying, "go get 
your ears checked.  There is something wrong with your 
ears."  He would lie on his left side and could not hear 
anything she said.  He was given tests at the VA in 1996 that 
diagnosed his hearing loss.  He denies any head injuries or 
exposure to unusual noise at any time on any job.  

Testimony from the June 1998 personal hearing reflects that 
VA physicians told the veteran that his hearing loss was due 
to acoustic trauma.  He never complained about his hearing 
in-service or after separation.  He thought his hearing was 
somewhat normal.  On looking back, he realizes that he could 
not hear alot of what the professors said while he was in 
college.  

The Board has considered all of the relevant evidence 
regarding the veteran's current hearing loss as set forth in 
the preceding section.  The Board does not dispute the 
veteran's allegations that he was exposed to loud noise in 
service, and that he was engaged in combat.  See 38 U.S.C.A. 
§ 1154(b); Collette, supra.  While the veteran may have 
sustained acoustic trauma in-service, the service medical 
records are silent as to a hearing loss disability within 
applicable VA standards, and the separation examination 
reflects normal hearing.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993) ("[T]he threshold for normal hearing is 
from 0 to 20 [decibels]") (citation omitted).  Moreover, the 
post-service evidence of record, including the most recent 
audiological record, fails to demonstrate that the current 
hearing loss is related to his military service.  See Caluza, 
supra.  Thus, the determinative point in this case is medical 
in nature, and the evidence required to meet the burden of 
presenting a well-grounded claim includes competent medical 
evidence linking the alleged in-service acoustic trauma to 
his current hearing loss.  See Caluza and Grottveit, both 
supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
In the absence of proof of a medical nexus, there can be no 
valid claim. See Brock v. Brown, 10 Vet. App. 155 (1997).  
Therefore, the claim of entitlement to service connection for 
hearing loss is not well-grounded and no statutory duty to 
assist attaches to this claim.  See Arms and Wade, both 
supra; Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well-grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well-grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).



Entitlement to a disability rating in excess of 70 percent 
for PTSD 

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

By a November 1996 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent disability 
rating effective April 16, 1996, the original date of the 
claim.  The veteran perfected a timely appeal.  During the 
pendency of the appeal, in July 1997, the RO granted a 70 
percent disability rating effective April 16, 1996.  Based on 
the fact that the 70 percent disability rating is the result 
of the original claim filed in April 1996, the Board must 
consider all evidence considered in the initial rating 
following the award of service connection in November 1996.  
Accordingly, the Board should consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Initially, the Board points out that disability ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity attributable to specific injuries, according 
to the VA Schedule of Rating Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, § 4.1.  Different diagnostic codes 
identify various disabilities.  38 C.F.R. Part 4.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. §§ 4.1, 4.10.  
Therefore, when there is a question of which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When the law controlling an issue changes after a claim has 
been filed or re-opened but before the administrative or 
judicial review process has been concluded, as in this case, 
a question arises as to which law now governs.  In this 
regard, the Court determined that a liberalizing change in 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant, and if the Secretary 
has not enjoined its retroactive application.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (A veteran may be rated 
under either the old or the amended criteria, whichever is to 
his advantage).  Effective November 7, 1996, the Schedule for 
Rating Disabilities for mental disorders was amended and re-
designated as 38 C.F.R. § 4.130.  See 61 Fed. Reg. 52,700 
(Oct. 8, 1996).

The criteria formerly provided that a 70 percent evaluation 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to retain employment.  A 100 percent evaluation is 
warranted for PTSD when the attitudes of all contacts except 
the most intimate are so adversely affected so as to result 
in the virtual isolation in the community; or totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior; 
or when the veteran is demonstrably unable to obtain or 
retain employment.  Social impairment per se will not be used 
as the sole basis for any specific percentage evaluation, but 
is of value only in substantiating the degree of disability 
based on all the findings.  38 C.F.R. § 4.132, Diagnostic 
Code 9411, NOTE (1) (in effect prior to November 7, 1996).

The amended criteria provide that a 70 percent disability 
evaluation is in order if there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant, near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; and difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  
The 100 percent evaluation is in order if there is total 
occupational and social impairment manifest by gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (in effect from November 7, 1996).

The service medical records, dated in May 1970, reflect that 
the veteran suffered an acute, moderate anxiety reaction and 
was considered a threat to other men and should not handle 
weapons.  He was given an appointment to see the division 
psychiatrist.  Thereafter, the veteran was evaluated and 
admitted for possible barbiturate withdrawal.  

Medical records from the VA Medical Center at Long Beach 
dated for the period of April 1996 to May 1996 reflect that 
the veteran was admitted for alcohol dependence, recurrent 
major depression aggravated by alcohol, PTSD, severe.  The 
global assessment of functioning (GAF) score was 
approximately 35-40.  The veteran was referred to domiciliary 
care.

VA treatment records pertaining to domiciliary care, for the 
period from May 1996 to February 1997, in relevant part, 
reflect that the veteran was admitted for psychiatric 
treatment, that he medicated with Paxil, Triaxial, Elavil, 
and Motrin.  The admission record reflects no suicidal 
history.  The July 1996 patient care plan reflects that the 
veteran avoided dark alleys and passing doorways.  He was 
quick to anger (goes for the throat).  He gets into 
confrontations with motorists and claims to have subdued men 
much larger than himself.  He has difficulty sleeping, 
episodes of decreased mood up to a day with decreased 
motivation, energy, hopefulness, decision making, and self 
worth.  At other times, he felt inspired and able to feel 
quite potent - grandiose.  His girlfriend had called the 
police in fear of suicidal gestures.  The veteran denied past 
suicide [attempts].  He was alert and oriented x 4.  The 
veteran's speech and behavior were within normal limits.  He 
was difficult to interrupt.  His demeanor was cooperative and 
he wanted to talk.  He appeared older than his stated age.  
His mood was "ok."  The veteran's affect was euthymic.  His 
thought processes were circumstantial.  His thought content 
was vague except for narratives.  It was difficult to get 
specifics.  No suicidal or homicidal gestures were noted.  
The GAF score was 60.  A May 1996 psychiatric consult 
reflects depressed, dependent personality, somatic 
complaints, lack of ego mastery, suicidal equivalent 
behavior, needs antidepressants, group and individual 
psychotherapy.  The entry reflects that the veteran was apt 
to be resistant to insightful behavior changes.  

The June 1996 VA examination reflects that the veteran was 
living in the domiciliary program and currently had no 
income.  He reported that his symptoms had worsened since he 
stopped drinking and using drugs.  The veteran received no 
wounds while in the army but received three bronze stars.  He 
was alert and oriented x 3.  His memory was grossly intact.  
His behavior was cooperative and engaging.  He exhibited good 
eye contact.  His speech was normal.  His mood was anxious, 
depressed, and dysphoric.  His affect appeared congruent to 
his mood.  He denied current suicidal or homicidal intent.  
The veteran denied any history of hallucinations or 
delusions.  He did admit a history of flashbacks and 
intrusive memories of the war.  His thought processes were 
felt to be logical and goal directed.  His insight and 
judgment appeared to be fair.  The Axis I diagnoses were 
PTSD, major depression, and a history of substance and 
alcohol abuse/dependence.  His current level of stressors was 
deemed to be moderate to severe.  The current GAF score was 
50 and 45 for the past year.

VA treatment records dated in August 1996 reflect that the 
veteran was unable to work with vocational rehabilitation 
staff due to his PTSD symptoms - isolation, anger, depressed 
mood, nightmares, concentration, fear and stress related to 
his "future".  In September, he became progressively 
depressed and antidepressants were resumed.  Medical record 
entries dated in October and November 1996 reflect that the 
stress management group served the veteran well and was 
augmented by the assignment to veteran's garden; that the 
veteran was positively invested in his job with the veteran's 
garden; that he sometimes displayed frustration and anger 
when increasing demands of responsibility are imposed onto 
him; and that he was not ready for competitive employment at 
this time.  The discharge diagnoses included PTSD, history of 
depression, and alcohol abuse.  During the admission, the 
veteran experienced separation anxiety as he approached 
discharge as evidenced by an increase in distressing dreams.  

An August 1996 letter written by Dr. Frederick, a forensic 
and clinical psychologist, reflects that despite the 
veteran's superficial appearance, he could not hold gainful 
employment or function effectively in the work-a-day world.  
He was totally disabled and likely to remain so for at least 
a year or more.  He had a persistent re-experiencing of 
severely traumatic events/intrusive recollections, recurrent 
distressing dreams, dissociative flashbacks especially when 
intoxicated, physiological reactivity, and intense 
psychological distress on exposure to external and internal 
cues symbolizing the events.  The veteran persistently 
avoided stimuli associated with events.  These efforts 
included avoiding conversations, activities, and places that 
aroused recollections of events (logical memory is impaired).  
His interest in significant activities was markedly 
diminished.  He had a feeling of detachment and estrangement 
from others.  Persistent symptoms of increased arousal not 
present prior to the traumas include difficulty sleeping, 
irritability, outbursts of anger, and hypervigilance.  The 
diagnosis was PTSD, severe, chronic.  In Dr. Frederick's 
September 1996 addendum, he "categorically" disagreed with 
the conclusions by the VA outpatient clinic as regards the 
psychological testing data and the military history provided 
by the veteran which in essence reflected that the veteran 
was exaggerating.  

VA treatment records dated in March 1997 reflect that the 
veteran was evaluated for non-cardiac chest pain in March 
1997.  The diagnoses were PTSD and depression.  

Dr. Frederick's June 1997 addendum reflects hyperalertness 
and irritability, as well as sudden feelings of trauma that 
could occur because of association with an environmental or 
ideational situation.  The veteran had sleep disturbances, 
trouble concentrating, and an intensification of symptoms by 
exposure to events that symbolize the traumas.  Dr. Frederick 
noted that the veteran appears quite capable on occasion due 
to the fact that he is of above average intelligence, [but] 
such ability is rendered ineffectual due to the presence of 
[the PTSD] symptoms.  The veteran continued to have severe 
impairment in the capacity to obtain and retain gainful 
employment.  The diagnosis was PTSD, severe, chronic.  

Testimony from the June 1997 personal hearing reflects that 
the veteran has weekly group and one-to-one counseling 
sessions; he attends counseling maybe 3-4 times a week and 
that he was not currently on any medications.  He has been 
clean and sober for 15 months.  He has dreams that cause 
violent behavior.  He has refused to take any kind of 
medication that puts him into a deep sleep to result in 
recurring dreams.  He has been found out of his bed at night 
and found sleeping on the floor.  It has not been necessary 
for anyone to restrain him or wake him up.  He has flashbacks 
and difficulty concentrating.  His friends are limited to his 
girlfriend and his doctor.  He has been with his girlfriend 
for 8 years.  He is an avid reader because through books he 
can escape.  At the time of the hearing, the veteran had been 
hospitalized since April 1996 and was an outpatient.  His 
last employment was in April 1996 before his hospitalization.  
He performed general day labor; he was homeless.  He had been 
homeless for 3 1/2 years.  He is divorced.  He testified that 
his wife could not handle the violent outbreaks at night, the 
mood changes, and the isolation.  He has no children.  He 
does not stay in contact with his family.  He has not seen 
anyone in his family in over 2 1/2 years.  He is a floral 
designer and worked at the Federal Building, but the pressure 
of the job became too much for him - he began having angina.  
He testified that the longest he has been employed was nine 
months.  The tension starts to build at about six months and 
by nine months he just walks off the job.  

In December 1997, VA treatment records reflect that the 
veteran was not on any medications.  He spoke of being fired 
from his job, being angry, and mildly depressed especially 
since it was so near to Christmas.  The veteran was showing 
some improvement and has more insight in how to deal with his 
depression.  The diagnoses included PTSD and sleep disorder.  
Entries dated in January 1998 reflect an episode of 
depression, that the veteran worked well within a group 
setting, and that he was stable.  A February 1998 note 
reflects that the "inventory" showed no significant changes 
in frequency of panic episodes.  Medical record entries dated 
in March 1998 reflect depression, PTSD, and anxiety.  The 
veteran attended a one-month follow-up session for 
depression.  The Beck depression inventory and hopelessness 
scale revealed no significant change.

A statement from Dr. Nunez, VA staff psychologist, dated in 
February 1998 reflects that the veteran was referred for 
cognitive-behavior depression group and panic disorder 
groups.  The veteran had participated in these groups since 
October 1997.  No significant changes have been noted with 
regard to his problem.  It was Dr. Nunez's professional 
opinion that the veteran was not then or for the foreseeable 
future able to maintain gainful employment.  

Testimony from the February 1998 personal hearing reflects 
that the veteran has been trying to find some work, and that 
he was fired in December 1997 after 9 days of a 22 day job.  
He completed classes [counseling] for depression, anxiety, 
and panic attacks.  He was scheduled to attend assertiveness 
training and anger/frustration [management].  The veteran was 
not currently on any medications.  He attended AA meeting 3-4 
times a week.  He is frustrated and depressed around people.  
He gets angry, goes home, and retreats.  Most things he does 
by himself or with his girlfriend.  He may go to dinner with 
his girlfriend once a week or rent videos, or visit her 
grandbabies.  He awakens at 3 or 4 o'clock in the morning and 
lays there trying to figure out what he is "gonna" do for 
the rest of the day.  He may visit some of his previous 
counselors who are now friends.  His worst symptoms are 
depression, anger, anxiety, sleeplessness, and 
disorientation.  He testified that the disorientation has 
occurred about 3-4 times in the last week (the week before 
the hearing).  He has had suicidal thoughts but doubts that 
he would ever do it.  He would like to have a little wood 
shop and build birdhouses.  He has tried to start his own 
cleaning and handyman business with his girlfriend but the 
pressures were too much for him.  He has a degree in 
communications with a photography background.  He has not had 
any employment that he would call gainful employment.  He has 
a hard time sticking with a job.  He just cannot handle it.  

A May 1998 statement from Dr. Frederick reflects that the 
veteran was his patient during 1996-1997, that symptoms of 
PTSD surfaced while the veteran was in Vietnam which 
materially affected his ability to serve in active combat as 
evidenced by records.  The residuals were still present.  
PTSD has precluded the veteran's pursuit of gainful 
employment and effective job retention.  The emotional 
turbulence of the disorder has resulted in a profound 
negative impact upon his social and occupational 
relationships, despite his efforts to ameliorate their 
opposing impression.  He has PTSD related cardiovascular 
symptoms.  The GAF score was 50 reflective of seriously 
(severe) impaired social, occupational, or school 
functioning.  

A May 1998 memorandum in the veteran's vocational 
rehabilitation folder reflects that the veteran has been 
determined currently infeasible for training for vocational 
rehabilitation purposes (employment) based on their 
independent evaluation and the medical statements from Dr. 
Nunez and Dr. Frederick.  

Upon review of evidence as described above, the Board finds 
that at least one of the three criteria of Diagnostic Code 
9411 for a 100 percent schedular evaluation (under the 
regulation for rating mental disorder in effect prior to 
November 7, 1996) is independently met in the veteran's case.  
See Richard v. Brown, 9 Vet. App. 226, 268 (1996); Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).  In this respect, the 
medical evidence of record, including the findings of Dr. 
Frederick, Dr. Nunez, and Vocational Rehabilitation services, 
indicates that the veteran has been and is currently 
unemployable due to the symptomatology associated with his 
service-connected PTSD.  Also, the veteran has testified, in 
1997 and 1998, that he could not handle the pressures of 
employment and that the longest he has been employed has been 
nine months.  The Board observes that while the totality of 
the evidence does not support the other two independent 
criteria for a 100 percent evaluation under the old criteria, 
the record reasonably supports a finding that the veteran is 
demonstrably unable to obtain or retain employment, as a 
result of his PTSD, thereby warranting a 100 percent 
schedular evaluation.  Id; 38 C.F.R. § 4.132 (1996).

On the other hand, to warrant a 100 schedular evaluation 
under the amended criteria, there must be total occupational 
and social impairment manifest by gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (in effect 
from November 7, 1996).  As evidentiary record, including the 
clinical findings contained in the reports of the veteran's 
Domiciliary stay and the statements from Drs. Frederick and 
Nunez, is not reflective of that level of disability, the 
Board determines that the psychiatric symptomatology 
associated with the veteran's PTSD is most favorably 
evaluated under the old criteria of Diagnostic Code 9411.  
See 38 C.F.R. § 4.132 (in effect prior to November 7, 1996);  
Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas, supra.  
Accordingly, a 100 percent schedular evaluation for PTSD is 
warranted.

In view of the foregoing, the veteran has been awarded the 
maximum schedular evaluation for PTSD, therefore an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  Further, the Board acknowledges that the 
application of 38 C.F.R. § 4.16 for a total rating based on 
individual unemployability at this point is also moot. 



ORDER

Service connection for hearing loss is denied.

A 100 percent schedular evaluation for PTSD is granted, 
subject to the regulations governing the payment of monetary 
awards.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

